DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Response to Amendment
The amendment and corresponding arguments filed on 9/20/2021 have been entered.  Claims 1, 8, 18 and 26 have been amended.  No claims have been cancelled or added.  Claims 1-32 are currently pending in this application, with claims 1, 8, 18 and 26 being independent.  
Response to Arguments
Applicant's arguments on pages 14-21 that were filed 5/9/2022 have been fully considered, but they are not persuasive, for the following reasons:
Applicant’s arguments with respect to claims 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to for minor informalities and require the following or other appropriate correction:

In claim 1, line 5, “motion sensor data” should be changed to “the motion sensor data”, since there is already antecedent basis for the motion sensor data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 12-15, 17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang, et al (US PG Publication 2014/0249771), hereafter Yang.

Regarding claim 8, Yang teaches 
a computing system for maintenance of a location fingerprint database for an area,
the computing system comprising:
an interface configured to receive signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database
([0023] – The mobile device 110 may include an inertial measurement module 202 to measure the inertial dynamics of the mobile device 110 at any point in time
[0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data
[0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224
(From [0023] and [0025], mobile device collects and measures signature data that includes inertial sensor data and at a point in time, where, as indicated in [0036], the database receives output data of motion tracking (database associated with output corresponding to motion of mobile device (motion = movement in area))); and
a processor configured to:
use offline non-causal processing to process the received motion sensor data into reference positions associated with the portion of the area
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – Crowd sourcing signature measurements 230 and signature-landmark associations (e.g., via the signature-landmark association module 224) may enable the signature-landmark database 180 to be built relatively quickly. Additionally, using multiple data-points from diverse sets of devices, having a diverse set of sensors, may allow for adjustments and/or corrections of random errors that may be present in the calculations of individual mobile devices 110. In some implementations, the server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(From [0041], the collected signature data that includes inertial sensor data used for generating signature-landmark associations as reference location data, where, as indicated in [0053], the signature-landmark associations are calculated from offline calculations)); and
employ the received signal measurement data together with the reference positions to update the location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – The server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(The signature-landmark associations used as reference location data is analyzed, in addition to the signature measurements, in order to update the signature-landmark location database)). 

Regarding claim 9, Yang teaches the computing system of claim 8,
 further comprising:
a portable device, of the plurality of portable devices, the portable device comprising a sensor assembly configured to output a portion of motion sensor data, the portion of motion sensor data representing motions of the portable device and being collected together with a portion of the signal measurement data while the portable device is transiting the portion of the area of the location fingerprint database
([0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224). 

Regarding claim 10, Yang teaches the computing system of claim 8,
 further comprising: 
the plurality of portable devices
([0040] - The signature-landmark database may be enhanced with data input by a relatively wide range of devices).  

Regarding claim 12, Yang teaches the computing system of claim 8, 
wherein the processor configured to employ the received signal measurement data together with the reference positions to update the location fingerprint database comprises the processor being configured to perform at least one of:
a) building out a new location fingerprint database
([0039] - As described above, the localization and database generation module 150 may designate and/or generate one or more new virtual landmarks (.e.g., with signature measurement 230 associations). The localization and database generation module 150 may also associate the new virtual landmarks with corresponding positions on the map 250 (e.g., a cell within the map 250.). Thereafter, the localization and database generation module 150 may store the associations (e.g., between the signature measurements 230, virtual landmark, and coordinates on map 250) into the signature-landmark database 180);  
b) building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision) 
(data received from other devices, as well as previous data, used to update the signature database)); 
c) bridging a gap which exists in the location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision);
d) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202);
e) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark); 
f) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark);
g) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements); and 
h) when the location fingerprint database is known to be stable, updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements).

Regarding claim 13, Yang teaches the computing system of claim 8, wherein the location fingerprint database is one of 
a stable location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements) and 
an unstable location fingerprint database
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark). 

Regarding claim 14, Yang teaches the computing system of claim 8, 
wherein the received motion sensor data comprises: 
data from at least one of an accelerometer and a gyroscope
([0023] - The inertial measurement module 202 may include an accelerometer 204, a gyroscope 206). 

Regarding claim 15, Yang teaches the computing system of claim 8, 
wherein the signal measurement data comprises at least one of:
an acoustic signal measurement, a radio signal measurement, a wireless networking signal measurement, a magnetic signal measurement, and an optical signal measurement
([0025] - Signature measurements 230 may include inertial dynamics data 232, video/image data, 234, audio data 236, and wireless signal data 238.  The magnetometer 210 may be used to measure magnetic distortion experienced by the mobile device 110).

Regarding claim 17, Yang teaches the computing system of claim 8, wherein the processor is one of:
an edge processor located local to the area associated with the location fingerprint database; and
a portion of a remote processing resource located remotely from the area associated with the location fingerprint database
([0022] - Any data (e.g., signature measurements 230) depicted as being stored in memory 130 may also be stored in other components of the mobile device 110, or may be stored remotely from the mobile device 110). 

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 18, 19, 21-24, 26 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Shima (US Patent No. 10,271,179).

Regarding claim 1, Yang teaches a method of maintenance of a location fingerprint database for an area, the method comprising: 
collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database at a first period of time 
([0023] – The mobile device 110 may include an inertial measurement module 202 to measure the inertial dynamics of the mobile device 110 at any point in time
[0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data
[0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224
(From [0023] and [0025], mobile device collects and measures signature data that includes inertial sensor data and at a point in time, where, as indicated in [0036], the database receives output data of motion tracking (database associated with output corresponding to motion of mobile device (motion = movement in area))), 
wherein motion sensor data comprises inertial sensor data and wherein the motion sensor data is collected by a sensor assembly in each of the plurality of portable devices
[0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data);
using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – Crowd sourcing signature measurements 230 and signature-landmark associations (e.g., via the signature-landmark association module 224) may enable the signature-landmark database 180 to be built relatively quickly. Additionally, using multiple data-points from diverse sets of devices, having a diverse set of sensors, may allow for adjustments and/or corrections of random errors that may be present in the calculations of individual mobile devices 110. In some implementations, the server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(From [0041], the collected signature data that includes inertial sensor data used for generating signature-landmark associations as reference location data, where, as indicated in [0053], the signature-landmark associations are calculated from offline calculations)); and
employing the collected signal measurement data together with the reference positions to update the location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – The server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(The signature-landmark associations used as reference location data is analyzed, in addition to the signature measurements, in order to update the signature-landmark location database)).
Yang does not teach
wherein non-causal processing provides an output at a certain instant of time that is a function of past, present and future inputs compared to the certain instant of time.
In the same field of endeavor, Shima teaches the limitations not taught by Yang, including	
	
wherein non-causal processing provides an output at a certain instant of time that is a function of past, present and future inputs compared to the certain instant of time
(Col. 12, lines 42-54, 56-62 and 67 and Col. 13, lines 1-14 - In flow 700 of FIG. 7, an offline process implemented by application programming executed by the control system 116, is depicted. In this process, a plurality of raw data sets 708 containing representations of RF signals 710a-n collected by the plurality of receivers 112a-n at different times (e.g. a first data set 708a t1 collected at time t1 through an ith data set 708i collected at time ti) are input to the DNN 704. That is, each receiver 112 can provide a raw or processed representation of a signal 710 received at a time during which the known transmitter 108 that produced the signal was at a certain location.  Moreover, the data 710 can be delivered to the control system 116 in raw or processed form.  The data 710 may comprise time series plots or time frequency plots of the signals received at the receivers 112. Each of the different times can correspond to different locations of the known transmitter 108 used to transmit the signals.  The DNN is trained to output the location coordinates of the known transmitter 108.  The network may also compute other values, such as uncertainty values based on the precision then available from the GPS receiver when the location information was collected, and/or based on the disposition of the receivers 112 relative to the known transmitter 108.  Once the DNN has been trained, it is able to determine within some minimum level of accuracy the location of the known transmitter 108 from the patterns or signatures of RF spectrum data received at the receivers 112 when the known transmitter 108 is at that location).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yang, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Shima’s teaching of using measurement data and offline data to determine signature (fingerprint) location data, by collecting additional measurements at different points in time, for the benefit of determining within some minimum level of accuracy the location of the known transmitter (reference position) from the patterns or signatures (fingerprints) of RF spectrum data received at the receivers when the known transmitter is at that location (see Col. 13, lines 11-14).

Regarding claim 2, Yang, in view of Shima, teaches the method as recited in claim 1.
Yang further teaches 
wherein the collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database comprises: 
collecting motion sensor data from at least one of an accelerometer and a gyroscope of a portable device of the portable devices
([0023] - The inertial measurement module 202 may include an accelerometer 204, a gyroscope 206). 
 
Regarding claim 3, Yang, in view of Shima, teaches the method as recited in claim 1. 
Yang further teaches 
wherein the collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database
comprises:
collecting signal measurement data which comprises at least one of 
an acoustic signal measurement, a radio signal measurement, a wireless networking signal measurement, a magnetic signal measurement, and an optical signal measurement
([0025] - Signature measurements 230 may include inertial dynamics data 232, video/image data, 234, audio data 236, and wireless signal data 238.  The magnetometer 210 may be used to measure magnetic distortion experienced by the mobile device 110).

Regarding claim 4, Yang, in view of Shima, teaches the method as recited in claim 1.  
Yang further teaches
wherein the location fingerprint database is one of 
a stable location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements)
and 
an unstable location fingerprint database
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark). 

Regarding claim 7, Yang, in view of Shima, teaches the method as recited in claim 1.  
Yang further teaches
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises at least one of:
a) building out a new location fingerprint database
([0039] - As described above, the localization and database generation module 150 may designate and/or generate one or more new virtual landmarks (.e.g., with signature measurement 230 associations). The localization and database generation module 150 may also associate the new virtual landmarks with corresponding positions on the map 250 (e.g., a cell within the map 250.). Thereafter, the localization and database generation module 150 may store the associations (e.g., between the signature measurements 230, virtual landmark, and coordinates on map 250) into the signature-landmark database 180);  
b) building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision) 
(data received from other devices, as well as previous data, used to update the signature database));  
c) bridging a gap which exists in the location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision);  
d) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202);
e) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark);  
f) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark);
g) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements); and
h) when the location fingerprint database is known to be stable, updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements). 
 		
Regarding claim 18, Yang teaches 
a portable device for updating a location fingerprint database for an area, 
the portable device comprising:
a means to collect signal measurement data while transiting a portion of the area of the location fingerprint database
([0023] – The mobile device 110 may include an inertial measurement module 202 to measure the inertial dynamics of the mobile device 110 at any point in time
[0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data
[0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224
(From [0023] and [0025], mobile device collects and measures signature data that includes inertial sensor data and at a point in time, where, as indicated in [0036], the database receives output data of motion tracking (database associated with output corresponding to motion of mobile device (motion = movement in area)));
an integrated sensor assembly configured to output sensor data, the sensor data comprising motion sensor data collected while transiting the portion of the area of the location fingerprint database, the motion sensor data representing motions of the portable device and the motion sensor data comprises inertial sensor data
([0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data
[0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224); 
a processor configured to: 
use offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – Crowd sourcing signature measurements 230 and signature-landmark associations (e.g., via the signature-landmark association module 224) may enable the signature-landmark database 180 to be built relatively quickly. Additionally, using multiple data-points from diverse sets of devices, having a diverse set of sensors, may allow for adjustments and/or corrections of random errors that may be present in the calculations of individual mobile devices 110. In some implementations, the server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(From [0041], the collected signature data that includes inertial sensor data used for generating signature-landmark associations as reference location data, where, as indicated in [0053], the signature-landmark associations are calculated from offline calculations)); and 
employ the collected signal measurement data together with the reference positions to update the location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – The server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(The signature-landmark associations used as reference location data is analyzed, in addition to the signature measurements, in order to update the signature-landmark location database)).
Yang does not teach
wherein non-causal processing provides an output at a certain instant of time that is a function of past, present and future inputs compared to the certain instant of time.
In the same field of endeavor, Shima teaches the limitations not taught by Yang, including
wherein non-causal processing provides an output at a certain instant of time that is a function of past, present and future inputs compared to the certain instant of time
(Col. 12, lines 42-54, 56-62 and 67 and Col. 13, lines 1-14 - In flow 700 of FIG. 7, an offline process implemented by application programming executed by the control system 116, is depicted. In this process, a plurality of raw data sets 708 containing representations of RF signals 710a-n collected by the plurality of receivers 112a-n at different times (e.g. a first data set 708a t1 collected at time t1 through an ith data set 708i collected at time ti) are input to the DNN 704. That is, each receiver 112 can provide a raw or processed representation of a signal 710 received at a time during which the known transmitter 108 that produced the signal was at a certain location.  Moreover, the data 710 can be delivered to the control system 116 in raw or processed form.  The data 710 may comprise time series plots or time frequency plots of the signals received at the receivers 112. Each of the different times can correspond to different locations of the known transmitter 108 used to transmit the signals.  The DNN is trained to output the location coordinates of the known transmitter 108.  The network may also compute other values, such as uncertainty values based on the precision then available from the GPS receiver when the location information was collected, and/or based on the disposition of the receivers 112 relative to the known transmitter 108.  Once the DNN has been trained, it is able to determine within some minimum level of accuracy the location of the known transmitter 108 from the patterns or signatures of RF spectrum data received at the receivers 112 when the known transmitter 108 is at that location).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yang, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Shima’s teaching of using measurement data and offline data to determine signature (fingerprint) location data, by collecting additional measurements at different points in time, for the benefit of determining within some minimum level of accuracy the location of the known transmitter (reference position) from the patterns or signatures (fingerprints) of RF spectrum data received at the receivers when the known transmitter is at that location (see Col. 13, lines 11-14).

Regarding claim 19, Yang, in view of Shima, teaches the portable device of claim 18.
Yang further teaches
further comprising:
a communications module configured to receive signal measurement data collected together with motion sensor data from each of a plurality of portable devices transiting the portion of the area of the location fingerprint database
([0023] – The mobile device 110 may include an inertial measurement module 202 to measure the inertial dynamics of the mobile device 110 at any point in time
[0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data
[0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224
(From [0023] and [0025], mobile device collects and measures signature data that includes inertial sensor data and at a point in time, where, as indicated in [0036], the database receives output data of motion tracking (database associated with output corresponding to motion of mobile device (motion = movement in area))), and
 wherein the processor is further configured to:
use offline non-causal processing to process the received motion sensor data into additional reference positions associated with the portion of the area
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – Crowd sourcing signature measurements 230 and signature-landmark associations (e.g., via the signature-landmark association module 224) may enable the signature-landmark database 180 to be built relatively quickly. Additionally, using multiple data-points from diverse sets of devices, having a diverse set of sensors, may allow for adjustments and/or corrections of random errors that may be present in the calculations of individual mobile devices 110. In some implementations, the server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(From [0041], the collected signature data that includes inertial sensor data used for generating signature-landmark associations as reference location data, where, as indicated in [0053], the signature-landmark associations are calculated from offline calculations)); and 
employ the received signal measurement data together with the additional reference positions to update the location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – The server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(The signature-landmark associations used as reference location data is analyzed, in addition to the signature measurements, in order to update the signature-landmark location database)).

Regarding claim 21, Yang, in view of Shima, teaches the portable device of claim 18. 
Yang further teaches
wherein the processor configured to employ the collected signal measurement data together with the reference positions to update the location fingerprint database comprises the processor being configured to perform at least one of: 
a) building out a new location fingerprint database
([0039] - As described above, the localization and database generation module 150 may designate and/or generate one or more new virtual landmarks (.e.g., with signature measurement 230 associations). The localization and database generation module 150 may also associate the new virtual landmarks with corresponding positions on the map 250 (e.g., a cell within the map 250.). Thereafter, the localization and database generation module 150 may store the associations (e.g., between the signature measurements 230, virtual landmark, and coordinates on map 250) into the signature-landmark database 180);  
b) building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision) 
(data received from other devices, as well as previous data, used to update the signature database));  
c) bridging a gap which exists in the location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision);
d) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202);  
e) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark);  
f) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark);  
g) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements); and
h) when the location fingerprint database is known to be stable, updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements).
 
Regarding claim 22, Yang, in view of Shima, teaches the portable device of claim 18.
Yang further teaches 
wherein the location fingerprint database is one of
a stable location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements)
 and 
an unstable location fingerprint database
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark). 

Regarding claim 23, Yang, in view of Shima, teaches the portable device of claim 18.
Yang further teaches 	
wherein the collected motion sensor data comprises: 
data from at least one of an accelerometer and a gyroscope
([0023] - The inertial measurement module 202 may include an accelerometer 204, a gyroscope 206). 
 
Regarding claim 24, Yang, in view of Shima, teaches the portable device of claim 18. 
Yang further teaches
wherein the signal measurement data comprises at least one of: 
an acoustic signal measurement, a radio signal measurement, a wireless networking signal measurement, a magnetic signal measurement, and
an optical signal measurement
([0025] - Signature measurements 230 may include inertial dynamics data 232, video/image data, 234, audio data 236, and wireless signal data 238.  The magnetometer 210 may be used to measure magnetic distortion experienced by the mobile device 110).

Regarding claim 26, Yang teaches 
a non-transitory computer readable storage medium comprising instructions embodied thereon for causing a computer system to perform a method of updating an unstable location fingerprint database for an area
([0016] – The non-transitory computer-readable medium may have embodied thereon instructions executable by one or more processors
[0041] - The mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements),
the method comprising:
collecting signal measurement data together with motion sensor data from each of a plurality of portable devices transiting a portion of the area of the location fingerprint database at a first period of time 
([0023] – The mobile device 110 may include an inertial measurement module 202 to measure the inertial dynamics of the mobile device 110 at any point in time
[0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data
[0036] - The mobile device 110 may also include a localization and database generation module 150 configured to receive outputs of the relative motion tracking module 222 and the signature-landmark association module 224
(From [0023] and [0025], mobile device collects and measures signature data that includes inertial sensor data and at a point in time, where, as indicated in [0036], the database receives output data of motion tracking (database associated with output corresponding to motion of mobile device (motion = movement in area))), 
wherein motion sensor data comprises inertial sensor data and wherein the motion sensor data is collected by a sensor assembly in each of the plurality of portable devices
([0025] - The mobile device 110 may also include signature measurements 230. In general, signature measurements 230 may be measurements collected by various sensors with respect to a particular environment that may include inertial data);
using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area at a subsequent period of time
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – Crowd sourcing signature measurements 230 and signature-landmark associations (e.g., via the signature-landmark association module 224) may enable the signature-landmark database 180 to be built relatively quickly. Additionally, using multiple data-points from diverse sets of devices, having a diverse set of sensors, may allow for adjustments and/or corrections of random errors that may be present in the calculations of individual mobile devices 110. In some implementations, the server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(From [0041], the collected signature data that includes inertial sensor data used for generating signature-landmark associations as reference location data, where, as indicated in [0053], the signature-landmark associations are calculated from offline calculations)); and 
employing the collected signal measurement data together with the reference positions to update the location fingerprint database
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements
[0053] – The server 170 may also perform offline calculations and processing to adjust/improve accuracy and precision of data stored within the signature-landmark database 
(The signature-landmark associations used as reference location data is analyzed, in addition to the signature measurements, in order to update the signature-landmark location database)).
Yang does not teach
wherein non-causal processing provides an output at a certain instant of time that is a function of past, present and future inputs compared to the certain instant of time.
In the same field of endeavor, Shima teaches the limitations not taught by Yang, including
wherein non-causal processing provides an output at a certain instant of time that is a function of past, present and future inputs compared to the certain instant of time
(Col. 12, lines 42-54, 56-62 and 67 and Col. 13, lines 1-14 - In flow 700 of FIG. 7, an offline process implemented by application programming executed by the control system 116, is depicted. In this process, a plurality of raw data sets 708 containing representations of RF signals 710a-n collected by the plurality of receivers 112a-n at different times (e.g. a first data set 708a t1 collected at time t1 through an ith data set 708i collected at time ti) are input to the DNN 704. That is, each receiver 112 can provide a raw or processed representation of a signal 710 received at a time during which the known transmitter 108 that produced the signal was at a certain location.  Moreover, the data 710 can be delivered to the control system 116 in raw or processed form.  The data 710 may comprise time series plots or time frequency plots of the signals received at the receivers 112. Each of the different times can correspond to different locations of the known transmitter 108 used to transmit the signals.  The DNN is trained to output the location coordinates of the known transmitter 108.  The network may also compute other values, such as uncertainty values based on the precision then available from the GPS receiver when the location information was collected, and/or based on the disposition of the receivers 112 relative to the known transmitter 108.  Once the DNN has been trained, it is able to determine within some minimum level of accuracy the location of the known transmitter 108 from the patterns or signatures of RF spectrum data received at the receivers 112 when the known transmitter 108 is at that location).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Yang, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Shima’s teaching of using measurement data and offline data to determine signature (fingerprint) location data, by collecting additional measurements at different points in time, for the benefit of determining within some minimum level of accuracy the location of the known transmitter (reference position) from the patterns or signatures (fingerprints) of RF spectrum data received at the receivers when the known transmitter is at that location (see Col. 13, lines 11-14).
	
Regarding claim 28, Yang, in view of Shima, teaches the non-transitory computer readable storage medium of claim 26.
 Yang further teaches
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises:
building out a new location fingerprint database
([0039] - As described above, the localization and database generation module 150 may designate and/or generate one or more new virtual landmarks (.e.g., with signature measurement 230 associations). The localization and database generation module 150 may also associate the new virtual landmarks with corresponding positions on the map 250 (e.g., a cell within the map 250.). Thereafter, the localization and database generation module 150 may store the associations (e.g., between the signature measurements 230, virtual landmark, and coordinates on map 250) into the signature-landmark database 180).

Regarding claim 29, Yang, in view of Shima, teaches the non-transitory computer readable storage medium of claim 26.
Yang further teaches
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises:
building out a new location fingerprint database using an existing fingerprint database, wherein the new location fingerprint database comprises fingerprints of a type of signal measurement different than the type of signal comprised in the existing location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision) 
(data received from other devices, as well as previous data, used to update the signature database)).
 
Regarding claim 30, Yang, in view of Shima, teaches the non-transitory computer readable storage medium of claim 26. 
Yang further teaches
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises:
bridging a gap which exists in the location fingerprint database
([0040] - other devices may also be configured to generate signature-landmark associations and to store the respective associations into the signature-landmark database 180. As a result, the signature-landmark database may be enhanced with data input by a relatively wide range of devices with various capabilities with respect to sensors, processor power, storage space, and/or the like. Therefore, over time, as the signature-landmark database 180 receives more signature-landmark associations, virtual landmarks in the indoor environment may be identified with increased accuracy and precision). 

Regarding claim 31, Yang, in view of Shima, teaches the non-transitory computer readable storage medium of claim 26.
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises performing at least one of the actions from the list of actions consisting of:
a) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202);
b) determining the location fingerprint database is unstable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is unstable, updating the location fingerprint database by replacing the existing signal measurement data with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark); and
c) when the location fingerprint database is known to be unstable, updating the location fingerprint database by replacing existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0034] - The mobile device 110 may also include a relative motion tracking module 222. The relative motion tracking module 222 may be able to receive information from the inertial measurement module 202 and the signature measurements 230. To this end, the relative motion tracking module 222 may use signature measurements 230 (e.g., video/image data 234 from the camera 240) to correct for errors that may be present in calculations performed by the inertial measurement module 202. For example, video/image data 234 received from the camera 240 may be used to adjust for distance and orientation errors output by the inertial measurement module 202
[0048] - The mobile device in FIG. 2B may also be capable of generating its own signature measurements 230 and generating signature-landmark associations to be stored in the signature-landmark database 180. For example, in some embodiments, the sensors used to capture the signature measurements 230 (e.g., inertial measurement module 202, camera 240, speaker 242, microphone 244, etc.) may be of relatively lower quality/accuracy/precision than those of the mobile device 110 illustrated in FIG. 2A. However, such signature measurements 230 may still retain value by enhancing the accuracy in identifying a particular virtual landmark. Thus, the localization and database generation module may store the signature measurements 230 in the signature-landmark database 180 in order to enhance signature measurements currently used to identify the particular virtual landmark).
 
Regarding claim 32, Yang, in view of Shima, teaches the non-transitory computer readable storage medium of claim 26. 
wherein the employing the collected signal measurement data together with the reference positions to update the location fingerprint database comprises performing at least one of the actions from the list of actions consisting of: 
a) determining the location fingerprint database is stable by comparing signal measurement data associated with a reference position of the reference positions with existing signal measurement data in the location fingerprint database which corresponds to the reference position, and responsive to determining the location fingerprint database is stable, merging the existing signal measurement data with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements); and 
b) when the location fingerprint database is known to be stable, updating the location fingerprint database by merging existing signal measurement data in the location fingerprint database which corresponds to the reference position with the signal measurement data associated with the reference position
([0041] – In addition to generating signature-landmark associations, the mobile device 110 may also be configured to analyze the signature measurements 230 stored in the signature-landmark database 180 to determine a location of the mobile device 110 associated with the indoor environment. For example, the mobile device 110 may update one or more signature-landmark associations stored in the signature-landmark database 180 based on received signature measurements). 


Claims 5, 6, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Shima, and further in view of Georgy, et al (US PG Publication 2017/0010098), hereafter Georgy.

Regarding claim 5, Yang, in view of Shima, teaches the method as recited in claim 1.
Yang, in view of Shima, does not teach
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area;  
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area.
In the same field of endeavor, Georgy teaches the limitations not taught by Yang, in view of Shima, including	
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);  
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, in view of Shima, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).
	
		
Regarding claim 6, Yang, in view of Shima, teaches the method as recited in claim 1.
Yang, in view of Shima, does not teach
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area comprises: using an offline non-causal processing technique selected from the list of techniques consisting of: 
backwards smoothing;
forward and backward smoothing; and 
multi-pass smoothing.
	In the same field of endeavor, Georgy teaches the limitations not taught by Yang, in view of Shima, including
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area comprises: using an offline non-causal processing technique selected from the list of techniques consisting of: 
backwards smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
forward and backward smoothing; and 
multi-pass smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as multi-pass processing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, in view of Shima, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 20, Yang, in view of Shima, teaches the portable device of claim 18.
Yang, in view of Shima, does not teach
wherein the processor being configured to use offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises the processor being configured to perform at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area; 
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area.
	
In the same field of endeavor, Georgy teaches the limitations not taught by Yang, in view of Shima, including
wherein the processor being configured to use offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises the processor being configured to perform at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); 
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, in view of Shima, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 25, Yang, in view of Shima, teaches the portable device of claim 18.
Yang, in view of Shima, does not teach
wherein the non-causal processing comprises one of:
backwards smoothing;  
forward and backward smoothing; and 
multi-pass smoothing.
	In the same field of endeavor, Georgy teaches the limitations not taught by Yang, in view of Shima, including
wherein the non-causal processing comprises one of:
backwards smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);  
forward and backward smoothing; and 
multi-pass smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as multi-pass processing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, in view of Shima, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 27, Yang, in view of Shima teaches the non-transitory computer readable storage medium of claim 26.
Yang, in view of Shima, does not teach
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area;
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area.
In the same field of endeavor, Georgy teaches the limitations not taught by Yang, in view of Shima, including
wherein the using offline non-causal processing to process the collected motion sensor data into reference positions associated with the portion of the area further comprises at least one of: 
a) using offline backward smoothing to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
b) using offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the collected motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, in view of Shima, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Georgy.

Regarding claim 11, Yang teaches the computing system of claim 8.
Yang does not teach
wherein the using offline non-causal processing to process the received motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the received motion sensor data into reference positions associated with the portion of the area;
b) using offline map matching to process the received motion sensor data into reference positions associated with the portion of the area; and
c) using offline backward smoothing together with offline map matching to process the received motion sensor data into reference positions associated with the portion of the area.

In the same field of endeavor, Georgy teaches the limitations not taught by Yang, including
wherein the using offline non-causal processing to process the received motion sensor data into reference positions associated with the portion of the area further comprises at least one of:
a) using offline backward smoothing to process the received motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
b) using offline map matching to process the received motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors); and
c) using offline backward smoothing together with offline map matching to process the received motion sensor data into reference positions associated with the portion of the area
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Regarding claim 16, Yang teaches the computing system of claim 8. 
Yang does not teach
wherein the non-causal processing comprises one of:
backwards smoothing;
forward and backward smoothing; and 
multi-pass smoothing.
In the same field of endeavor, Georgy teaches the limitations not taught by Yang, including
wherein the non-causal processing comprises one of:
backwards smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as backward smoothing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors);
forward and backward smoothing; and 
multi-pass smoothing
([0057] - The second set of processing conditions may user more memory, consume more power, require more instruction cycles, require more hardware or more complex hardware, or any combination of these or similar attributes, and may represent a non-causal technique as desired.  As an illustration, the second set of processing conditions may involve post-processing techniques, such as multi-pass processing.  Notably, the second set of processing conditions may also have more information available to derive the navigation solution.  In addition to the motion sensor or inertial sensors data, and the absolute navigation information if available, map or other geographic information may be available to allow for map matching.  These techniques may be non-causal
[0092] – Sample navigation solutions were derived for reference paths.  The source of absolute navigation information may be collocated with the motion sensors). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yang, Yang, which includes using measurement data and offline data to determine signature (fingerprint) location data, to include Georgy’s teaching of using sensor and signal data for techniques that includes map matching and non-causal processing techniques for the benefit of providing measurement updates (see [0098]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US PG Publication 2021/0204241) teaches a 5G based fingerprint positioning method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641